DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 5/16/22 is acknowledged.  Claims 18-23 are withdrawn from examination, and claims 1-17 are under examination as set forth below.
Information Disclosure Statement
The information disclosure statements filed 11/14/19 and 10/22/20 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each NPL publication listed comprising multiple pages does not include a list of relevant pages of the publication, pursuant to 37 CFR 1.98(b)(5)(Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication).  
Additionally, the IDS filed 11/14/19 improperly includes only a partial copy of NPL document from “SCRIBD.COM” which includes cutoff text and blurred portions, and thus is not compliant with 37 CFR 1.98(a)(2)(ii)(Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office).  As stated above, no relevant page numbers have been identified in the IDS.  Thus, this reference has not been considered for not reciting relevant pages, as well as not including a legible copy of the document.
Additionally, the IDS filed 10/22/20 cites NPL document “Partial computer-generated English translation for JPS 48-010701 A”, but only includes a copy of a machine translation that although having English words, is illegible due to being a poor quality machine translation.  Examiner requests that Applicant provide a clear translation with a concise explanation of relevance.  As stated above, no relevant page numbers have been identified in the IDS.  Thus, this reference has not been considered for not reciting relevant pages, as well as not including a legible copy of the document.
Each IDS has been placed in the application file, but the information referred to therein indicated by strikethrough has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 12 and 17 are objected to because of the following informalities:  In both claims 12 and 17, the limitation “neck portion” should be modified to read “the neck portion” in order to clearly refer to the previously defined neck portion of independent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted Prior Art1 (hereinafter referred to as “AAPA”) in view of US 2013/0000426 to ARTHUR and US 2005/0258199 to HONER.
Regarding claim 1, AAPA teaches an anthropomorphic test device (par. 0003-0006; 0038-0039; 0043; 0046; 0048; 0049; 0054; 0056; and 0061 referring to known devices or prior art; and FIG. 2-5 identified  as “conventional” and “PRIOR ART”: In the past few decades, anthropomorphic test devices (ATDs) (also referred to as "crash test dummies") have been utilized for crash testing) comprising: a spine assembly (FIG. 3, ref. 18; par. 0005: spine assembly);  a pair of clavicle assemblies extending respectively from opposite sides of said spine assembly (FIG. 3, ref. 26; par. 0005: clavicle, as shown extending from each side of the spinal assembly); a pair of arms with a respective one of said pair of arms coupled to a corresponding respective one of said pair of clavicle assemblies (FIG. 3, ref. 32, 34; par. 0005: arms, as shown coupled to a corresponding clavicle assembly on each side of the spine assembly); and at least one pad assembly (FIG. 3, ref. 40, 42; par. 0005: One biomechanical component that is generally included in anthropomorphic test devices is a pad assembly, typically a left and a right pad assembly) having a clavicle portion mounted to one of said clavicle assemblies and positioned adjacent one of said arms (par. 0005: The left and right pad assembly typically include […] a clavicle base assembly extending1 Docket No.: 710873.00352from the neck region and seated onto the clavicle assembly, and an arm portion, sometimes referred to as a lateral portion, extending from the clavicle base assembly and seated onto the arm assembly) and a neck portion mounted to said clavicle portion and extending from said clavicle portion to a position adjacent said spine assembly (par. 0005: The left and right pad assembly typically include a neck region adjacent to the spine assembly/neck assembly).
AAPA fails to expressly disclose that at least one pad assembly having: said clavicle portion formed from a first thermosetting material, and said neck portion formed from a second thermosetting material different from said first thermosetting material, and wherein said neck portion is stiffer than said clavicle portion.
Regarding the limitations of “said clavicle portion formed from a first thermosetting material” and “said neck portion formed from a second thermosetting material different from said first thermosetting material”, ARTHUR teaches a related crash test dummy component that simulates the human body (Abstract) using thermoset plastic material to manufacture different parts of the simulated human body (par. 0008-0009; 0011-0013).  ARTHUR discloses that thermoset plastic material provides excellent strength, flexibility, and durability to simulate the different human body parts (e.g., pelvis bone and ribcage).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the use of thermoset plastic as a material to construct different simulated body parts of a crash test dummy as taught by ARTHUR into the anthropomorphic test device of AAPA, thereby applying a known technique of using thermoset plastic material to improve similar crash test dummy1 devices in the same way by incorporating a material that has excellent strength, flexibility, and durability.
Regarding the limitations of “wherein said neck portion is stiffer than said clavicle portion”, HONER teaches a related mannequin for simulating human motion (Abstract; 0006) wherein soft tissue stiffness may vary depending on the individual and also the body sites on the individual, wherein certain sites are stiffer than others (par. 0040; 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate using materials with variable stiffness properties in soft tissue of a mannequin, as taught by HONER into the modified crash test dummy of AAPA, in order to better simulate different soft tissue sites wherein one site is stiffer than another, thereby providing a more realistic simulation.
Regarding claim 2, the modified device of AAPA teaches the elements above, but does not further teach wherein said neck portion has a minimum compressive modulus of 10.34214 MPa at 10% strain measured in accordance with ASTM D575.
Regarding claim 3, the modified device of AAPA teaches the elements above, but does not further teach wherein said clavicle portion has a maximum compressive modulus of 1.37895 MPa at 10% strain measured in accordance with ASTM D575.
Regarding claim 4, the modified device of AAPA teaches the elements above, but does not further teach wherein said clavicle portion has a maximum compressive modulus of 1.37895 MPa at 10% strain measured in accordance with ASTM D575.
However, regarding the limitations of claims 2-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate more specific physical property values, including stiffness values of claims 2-4, because Applicant has not disclosed that these particular stiffness values provide an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been prima facie obvious to further modify AAPA to obtain the invention as specified in claim 2-4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of AAPA.
Regarding claim 5, AAPA further teaches wherein said neck portion has a neck base region and a raised neck region with said raised neck region extending from said neck base region to a position adjacent said spine assembly (FIG. 2-5, ref. 50,59, showing a neck base region and raised neck region as claimed).
Regarding claim 6, AAPA further teaches wherein said clavicle portion has a clavicle base region (par. 0041; FIG. 2, ref. 52) having a lower slot for receiving one of said clavicle assemblies (par. 0039; FIG. 2, ref. 54), and an arm region extending from said clavicle base region adjacent said arm (FIG. 2, ref. 56).
Regarding claim 7, AAPA further teaches wherein said neck portion has a neck base region mounted to said clavicle base region and a raised neck region extending from said neck base region in a direction opposite and away from said clavicle assemblies (FIG. 2, ref 50, showing a neck portion that curves down to connect to a clavicle base region 52, and also extending up and away from the clavicle base region to form a raised neck region) .
Regarding claim 11, the modified device of AAPA teaches the elements above, but does not further teach an adhesive applied between said clavicle portion and said neck portion for securing said clavicle portion to said neck portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the clavicle portion and neck portion of AAPA separable, in order to reduce the complexity of the manufacturing process by manufacturing parts with different material including different stiffness level separately.  Moreover, Examiner takes OFFICIAL NOTICE that adhesive was a well-known and conventional manner of attaching two objects before the effective filing date of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art to incorporate this manner of attaching two separated objects intended to be part of an assembly.  
Regarding claim 12, AAPA further teaches wherein said clavicle portion has a maximum Shore A hardness of 80 as measured in accordance with ASTM D2240; and wherein neck portion has a minimum Shore D hardness of 50 as measured in accordance with ASTM D2240.
However, regarding the limitations of claims 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate more specific physical property values including the hardness values claimed, including those of claims 12, because Applicant has not disclosed that these particular hardness values provide an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been prima facie obvious to further modify AAPA to obtain the invention as specified in claim 2-4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of AAPA.
Regarding claim 14, AAPA further teaches a rib assembly coupled to said spine assembly; and a breast plate coupled to said rib assembly and coupled to each of said pair of clavicle assemblies (par. 0035; FIG. 3, ref. 20, rib assembly shown coupled to spine assembly, ref. 18, and breast plate shown at center of rib assembly and being coupled to the rib assembly and pair of clavicle assemblies, ref. 24, 26 (same as ref. 35 of Figure 1I)).
Allowable Subject Matter
Claims 8-10, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Application 16/669,637, Specification, Description of Related Art, par. 0003-0006; 0038-0039; 0043; 0046; 0048; 0049; 0054; 0056; and 0061 referring to known devices or prior art; and FIG. 2-5 identified  as “PRIOR ART”).